Citation Nr: 9902881	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  93-03 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  

3.  Entitlement to an effective date prior to July 25, 1990 
for the award of compensation benefits for the service-
connected PTSD.



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

J. R. Moore



INTRODUCTION

The veteran had active military service from September 1968 
to September 1970.  

The veterans claims for an increased rating and an earlier 
effective date came to the Board of Veterans Appeals (Board) 
on appeal from a November 1991 rating decision of the RO 
which granted service connection and assigned a 30 percent 
rating for PTSD, effective on July 25, 1990.  

The veterans claim of entitlement to a total compensation 
rating based on individual unemployability came to the Board 
on appeal from an April 1995 rating action.  

This case had been previously remanded by the Board in July 
1993, January 1996 and April 1997.  



FINDINGS OF FACT

1.  As noted by the Board remands, the veterans claims for 
increase cannot decided without a current VA examination to 
evaluate the severity of the service-connected PTSD.  

2.  The veteran either failed to report or submit to VA 
examinations scheduled in conjunction with his claims for 
increase without good cause.   

3.  The veterans original claim of service connection for 
PTSD was received on July 25, 1990.  



CONCLUSIONS OF LAW

1.  The veteran's claim for an increased rating for THE 
service-connected PTSD must be denied.  38 U.S.C.A. §§ 1155, 
5107(b), 7104 (West 1991 & Supp. 1998);  38 C.F.R. 
§§ 3.655(a),(b), 4.130, including Diagnostic Code 9411 
(1998); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

2.  The veteran's claim for a total rating based on 
individual unemployability due to service-connected 
disability must be denied.  38 U.S.C.A. §§ 1155, 5107(b), 
7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.655, 4.16 
(1998).  

3.  An effective date earlier than October 25, 1990 is not 
warranted for the award of compensation benefits for the 
service-connected PTSD.  38 U.S.C.A. §§ 5107, 5110, 7104 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.155, 3.157, 3.400 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Entitlement to an increased rating for PTSD.

A careful review of the claims folder shows that the veteran 
has failed to report for VA examinations scheduled in the 
past.  Most recently, a report dated in March 1998 shows that 
he did appear on March 5, 1998 for a VA examination, but he 
did cooperate with the examination for the purpose of 
determining the severity of his service-connected PTSD.  The 
examiner indicated at that time that the veteran had stated 
that he did not want to talk with him.  He did not give any 
reason why he could not be examined at that time.  
Subsequently, the examiner indicated, following a review of 
the claims folder, that he could not answer questions 
concerning the severity of the service-connected disability 
without current information.  

Pursuant to 38 C.F.R. § 3.655(a), when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or re-examination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  38 C.F.R. 
§ 3.655(a) (1998).  

Pursuant to 38 C.F.R. § 3.655(b), when a [veteran] fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied. (Emphasis 
added)  38 C.F.R. § 3.655(b) (1998).  

The duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Although the veteran 
recently showed up for one of the scheduled examinations, an 
examination was could not be performed because of his lack of 
cooperation.  In its remands, the Board has made clear that 
an examination was necessary in order to rate the severity of 
the service-connected PTSD.  

In May 1997 the RO sent a letter to the veteran and stated 
the following:

It is your obligation to cooperate by 
providing the requested information to 
the extent possible and by reporting for 
scheduled examination.  Should you choose 
not to cooperate this may result in 
adverse action pursuant to 38 C.F.R. 
§ 3.655(b).

This letter was mailed to the same address as was the notice 
for his March 1998 examination which was received by the 
veteran.  

Accordingly, the Board finds that the veteran, without good 
cause, failed to report for a VA examination scheduled in 
connection with his claim for increase.  As his entitlement 
to an increased rating for service-connected PTSD or a total 
compensation rating based on individual unemployability 
cannot be decided without a current VA examination, the 
claims must be denied by operation of law.  38 C.F.R. § 3.655 
(1998).  


Entitlement to an effective date prior to July 25, 1990 for 
the grant of service connection for PTSD.

Except as otherwise provided, the effective date of an 
evaluation of compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase, will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.400 (1998).

In this case, the facts are not in dispute and application of 
the law to the facts is dispositive.  The veterans original 
claim of service connection for PTSD was received on July 25, 
1990.  The date of receipt of the original claim is the 
earliest possible date on which compensation benefits can be 
awarded in this case.  38 C.F.R. § 3.400.  

Where there is no entitlement under the law to the benefit 
sought, the appeal must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994).  An earlier effective date is not 
assignable in this case under the applicable law and VA 
regulations.  38 U.S.C.A. § 5110 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.400 (1998).  The veterans claim is denied by 
operation of law.  




ORDER

The claims for an increased rating for service-connected PTSD 
and for a total rating based on individual unemployability 
due to service-connected disability are denied.  

The claim for an effective date earlier than July 25, 1990 
for the award of compensation benefits for service-connected 
PTSD is denied.  




		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  
- 2 -
